Citation Nr: 1547319	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a June 2015 videoconference hearing was scheduled, but the Veteran failed to report for that hearing; thus, his hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has prostate cancer as a result of exposure to herbicides while serving in Ubon, Thailand.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21 provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim."

The Veteran has been notified about providing information regarding his alleged Thailand herbicide exposure, and a Memorandum for the Record (pursuant to the M21 directives) was issued in March 2013.  Initially, the Veteran had not provided any information regarding the details of his alleged service in Thailand, and the AOJ issued a September 2013 memorandum indicating verification of his service and alleged exposure to herbicides was not possible.  However, a subsequent statement from his brother indicates that he received regular correspondence from the Veteran during his time in Thailand from September to December of 1965.  As the record now includes the date ranges of his alleged service in Thailand, further verification of his alleged service and herbicide exposure are needed, as well as any other development indicated after such verification is completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records (i.e., those not already of record) of all VA and adequately identified private treatment the Veteran has received for his prostate cancer.

2. Attempt to verify the Veteran's alleged service in Thailand and the claimed exposure to herbicides during that time via a JSRRC inquiry (per the current M21 provisions).  Specifically, send a request to the JSRRC for verification as to whether the Veteran served at Ubon Air Base, Thailand between September 1965 and December 1965, and whether he was potentially exposed to an herbicide agent during that time (to include whether he served as a security policeman, security patrol dog handler, or member of the security police squadron, or otherwise served in a capacity involving activities near the perimeter.

3. Arrange for any further development needed, to include a VA medical opinion, if so indicated by the development ordered above.

4. Review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




